NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3589-18T2

LLOYD MUHAMMAD, a/k/a
LLOYD M. JACKSON, and
LLOYD GEORGE JACKSON,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
___________________________

                   Submitted May 26, 2020 – Decided August 4, 2020

                   Before Judges Rothstadt and Mitterhoff.

                   On appeal from the New Jersey State Parole Board.

                   Lloyd Muhammad, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Lloyd Muhammad 1 appeals from the New Jersey State Parole Board's

(Board) March 27, 2019 final agency decision denying his request for an early

discharge from parole supervision.      On appeal, he argues that the Board

wrongfully denied his request because he has made a "satisfactory ad justment"

while on parole, as contemplated by N.J.S.A. 30:4-123.66 and N.J.A.C. 10A:71-

6.9, based upon his employment history, his children's success, and his never

having failed a drug test. We affirm as we conclude that, despite Muhammad's

achievements while on parole, the Board's decision was not arbitrary, capricious,

or unreasonable as it was supported by sufficient credible evidence of

Muhammad having committed numerous violations of the conditions of his

parole.

      On March 10, 1976, Muhammad was convicted after a jury trial of murder

and armed robbery, and was sentenced to life in prison. Three months later, he

pled guilty to two counts of armed robbery, two counts of atrocious assault, and

one count of giving false information to the police.        On Jul y 30, 1976,

Muhammad was sentenced to an aggregate term of seven to ten years in prison,

to run concurrent with his previous life sentence.



1
   Muhammad is also known as Lloyd Muhammad Jackson and Lloyd G.
Jackson.
                                                                         A-3589-18T2
                                        2
        The Board placed Muhammad on parole in May 1995 until September 6,

2000, when it revoked his parole and established a fifteen-month future

eligibility term because he failed to report as instructed, failed to get approval

for a change of residence or employment, and failed to obtain approval before

leaving the State. In addition, on March 19, 2001, Muhammad pled guilty to

absconding from parole and uttering a forged instrument. A court sentenced

him to an aggregate five-year custodial term, concurrent to his parole-violation

term.

        The Board again released Muhammad on parole in 2003. Among his

general conditions of parole, Muhammad was "required to obey all laws and

ordinances," notify his parole officer "immediately after being served with or

receiving a complaint or summons," and notify his parole officer before leaving

New Jersey.

        On July 19, 2018, Muhammad requested to be discharged from parole. He

stated he had been classified as "advanced" since 2015, "stayed gainfully

employed throughout [his] time in the community," never failed a drug test,

raised two children that were gainfully employed, and "continually worked with

nonprofit agencies which focus[ed] attention on dysfunctional youth."




                                                                          A-3589-18T2
                                        3
      On July 30, 2018, a representative of the Division of Parole (Division)

who was a District Parole Supervisor, wrote to Muhammad informing him that

he would not be recommending Muhammad for a discharge for several reasons

that included Muhammad's "history under parole supervision in total, police

contacts/police reports in recent years that came to [the Division's] attention,

and the specific impressions of [his] assigned parole officer in reference to [his]

adjustment and cooperation with parole supervision."

      Muhammad appealed that determination and a designee of the Division's

director affirmed the earlier denial. According to the letter sent to Muhammad,

the Division conducted a "review of [Muhammad's] [c]ase [that] disclosed

numerous incidents of noncompliance with [his] conditions of supervision that

were not addressed in earlier reviews." Specifically, it stated that since his "last

release to parole supervision in November 2003, [Muhammad] received no less

than [twenty-eight] traffic tickets, which resulted in [fifteen] convictions for

moving violations and eight convictions for parking violations." The letter also

noted that Muhammad's receiving a speeding ticket in New York, when he had

not received permission to leave New Jersey, also constituted a violation of

Muhammad's parole conditions. Further, Muhammad never advised his parole

officer of any of his traffic tickets or his convictions. The letter concluded by


                                                                            A-3589-18T2
                                         4
stating that "[Muhammad's] actions indicate that good reason exists to require

continued supervision."

      Muhammad appealed the Division's denial of his request to a Board panel.

A month later, the Board panel affirmed the Director's decision. In its written

decision, the Board panel again cited to Muhammad's numerous traffic

violations and his leaving the State without permission, which "v iolat[ed]

conditions of his parole supervision."        The Board panel concluded by

recommending "that the request for a discharge from parole as specified in

N.J.A.C. 10A:71-6.9 'Discharge from Parole' be denied as good cause has not

been shown that supervision is no longer required."

      Muhammad appealed the Board panel's decision to the full Board, which

also denied his request for the reasons stated in its March 27, 2019, "Notice of

Final Agency Decision." According to the Board, under N.J.S.A. 30:4-123.66,

a parolee "may be discharged from parole supervision prior to the expiration of

the sentence imposed, provided that the parolee demonstrates that he has made

a satisfactory adjustment while on parole, that continued supervision is not

required, and that the parolee has made full payment of any fine or restituti on."

     The Board denied Muhammad's request for discharge after it also noted

Muhammad's twenty-eight traffic violations and his failure to obtain approval


                                                                          A-3589-18T2
                                        5
from his parole officer before leaving the state of New Jersey. The Board stated

that Muhammad was required, under his general conditions for parole, to obey

all laws and ordinances and inform his parole officer before leaving the State so

that he could first obtain approval for doing so. As Muhammad violated both of

those conditions, the Board denied his request. The Board concluded that good

cause existed to continue Muhammad's parole supervision.            This appeal

followed.

     The gist of Muhammad's arguments on appeal is that traffic violations and

leaving the State on a temporary basis are not violations of the conditions of

parole. Moreover, had he been given the hearing before the Board to which he

was entitled, he would have demonstrated that he had achieved a "satisfactory

adjustment" that warranted his discharge from parole, and relieving him of the

punitive nature of parole supervision. We disagree.

     "Our role in reviewing an administrative agency's decision is limited."

Malacow v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div. 2018) (citing

Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 9

(2009)). "Judicial review of the Parole Board's decisions is guided by the

arbitrary and capricious standard that constrains other administrative action."

Acoli v. N.J. State Parole Bd., 224 N.J. 213, 222-23 (2016). Accordingly, the


                                                                         A-3589-18T2
                                       6
Board's decisions should be reversed "only if they are arbitrary and capricious."

Trantino v. N.J. State Parole Bd. (Trantino V),        166 N.J. 113, 201 (2001)

(Baime, J., dissenting). We must uphold the Board's factual findings if they

"could reasonably have been reached on sufficient credible evidence in the

whole record." Trantino v. N.J. State Parole Bd. (Trantino IV), 154 N.J. 19, 24

(1998) (quoting N.J. State Parole Bd. v. Cestari, 224 N.J. Super. 534, 547 (App.

Div. 1988)).

      "'Parole Board decisions are highly individualized discretionary

appraisals' and should only be reversed if found to be arbitrary or capricious."

Hare v. N.J. State Parole Bd., 368 N.J. Super. 175, 179-80 (App. Div. 2004)

(citation omitted) (quoting Trantino V, 166 N.J. at 173). According to our

Supreme Court, a reviewing court must determine:

            (1) whether the agency's action violates express or
            implied legislative policy, i.e., did the agency follow
            the law; (2) whether the record contains substantial
            evidence to support the findings on which the agency
            based its action; and (3) whether in applying the
            legislative policies to the facts, the agency clearly erred
            in reaching a conclusion that could not reasonably have
            been made on a showing of the relevant factors.

            [Trantino V, 166 N.J. at 172 (quoting Trantino IV, 154
N.J. at 24).]

     In our review of the Board's action for arbitrariness, we


                                                                          A-3589-18T2
                                        7
            must determine whether [the Board's] factual finding
            could reasonably have been reached on sufficient
            credible evidence in the whole record. Under this
            standard, the agency's decision will be set aside "if
            there exists in the reviewing mind a definite conviction
            that the determination below went so far wide of the
            mark that a mistake must have been made." "This sense
            of 'wrongness' arises in several ways, among which are
            the lack of inherently credible supporting evidence, the
            obvious overlooking or underevaluation of crucial
            evidence or a clearly unjust result."

            [Cestari, 224 N.J. Super. at 547 (citation omitted)
            (quoting 613 Corp. v. State, Div. of State Lottery, 210
N.J. Super. 485, 495 (App. Div. 1986)).]

     In our determination of whether the Board's action was arbitrary,

unreasonable, or capricious, we are also guided by certain principles. "New

Jersey prisoners have a protected liberty interest, rooted in the language of our

parole statute, in parole release, and a resulting constitutional right to due

process of law." Thompson v. N.J. State Parole Bd., 210 N.J. Super. 107, 120

(App. Div. 1986). Moreover, inmates possess a liberty interest that entitles them

to due process protection of their right to a fair decision. N.J. State Parole Bd.

v. Byrne, 93 N.J. 192, 210-11 (1983). "[T]he joint interests of society and the

prisoner in basic fairness require some measure of protection from gross

miscarriages of justice and totally arbitrary action." Id. at 211. "Only a few,

basic procedures are required to deal with the risks of erroneous or arbitrary


                                                                          A-3589-18T2
                                        8
determinations in this context." Ibid. Parolees are entitled to notice of the

pendency of a disposition, a statement of the reasons for any unfavorable

decision, and an opportunity for a response. Ibid.

     "Parole is a period of supervised release 'by which a prisoner is allowed to

serve the final portion of his sentence outside the gates of the institution on

certain terms and conditions, in order to prepare for his eventual return to

society.'" State v. Black, 153 N.J. 438, 447 (1998) (emphasis omitted) (quoting

State v. Oquendo, 262 N.J. Super. 317, 324 (App. Div.), rev'd on other grounds,

133 N.J. 416 (1993)). A discharge from parole therefore amounts to an earlier

termination of the sentence imposed upon the parolee.

     The Board is authorized to discharge parolees from parole. Its decision as

to whether it should discharge a parolee is guided by specific statutes and

regulations. According to N.J.S.A. 30:4-123.66:

            [T]he appropriate board panel may give any parolee a
            complete discharge from parole prior to the expiration
            of the full maximum term for which he was sentenced
            or as authorized by the disposition, provided that such
            parolee has made a satisfactory adjustment while on
            parole, provided that continued supervision is not
            required, and provided the parolee has made full
            payment of any fine or restitution.

The Board's governing regulations set forth the factors to be considered in

response to a request for a discharge from parole. They state the following:

                                                                         A-3589-18T2
                                       9
            (a) The appropriate Board panel may grant any parolee
                a complete discharge from parole prior to the
                expiration of the maximum term for which he or she
                was sentenced, provided that:

            1. Such parolee has made a satisfactory adjustment
               while on parole; and

            2. Continued supervision is not required;

            3. The parolee has made full payment of any
               assessment, fine, penalty, lab fee or restitution or the
               parolee has in good faith established a satisfactory
               payment schedule; or

            4. In the opinion of the Board panel continued
            supervision is not warranted or appropriate based upon
            a review of the facts and circumstances considered
            pursuant to N.J.A.C. 10A:71-7.10, 7.11, 7.12, 7.16 and
            7.17, 7.17A or 7.17B. [2]

            [N.J.A.C. 10A:71-6.9(a)(1) to (4).]

The same regulation also provides that "[a] decision to discharge an adult

parolee serving a sentence for murder shall be rendered by the Board. The Board

may require an adult parolee to appear for an interview before the Board prior

to a decision being rendered." N.J.A.C. 10A:71-6.9(h).

      With those guiding principles in mind, we turn to Muhammad's primary

argument about his having demonstrated a "satisfactory adjustment" sufficient


2
  These regulations relate primarily to parole revocation and are not at issue in
this matter.
                                                                          A-3589-18T2
                                       10
to warrant his discharge from parole. While we applaud Muhammad on his

success in raising his family, maintaining employment, helping others, and

never using drugs, we cannot conclude that the Board's denial of discharge was

unsupported, and therefore arbitrary, in light of the numerous violations of the

conditions of parole to which the Board cited in its final decision. Contrary to

Muhammad's belief, the accumulation of traffic offense convictions and leaving

the State without permission, even temporarily, constitute violations of parole.

See N.J.A.C. 10A:71-6.4 (stating an offender granted parole "shall comply" with

various general conditions of parole, including requirements to "[o]bey all laws

and ordinances" and "[o]btain permission prior to leaving the state of the

approved residence for any purpose"). His failure to recognize that reality after

his initial parole revocation lends further support to the Board's decision here.

      We are equally satisfied that, contrary to Muhammad's contention on

appeal that he was denied due process, the Board afforded him the due process

to which he was entitled. The premise to Muhammad's argument in this regard

is also simply mistaken—he was not entitled to the hearing he now demands.

See N.J.A.C. 10A:71-6.9(h). There was no requirement for the Board to have a

hearing for Muhammad.        Nevertheless, Muhammad was given numerous

opportunities to appeal the continued denial of his early discharge request, and


                                                                          A-3589-18T2
                                       11
indeed, he submitted several briefs at each juncture with supporting

documentation that were considered by the Division and the Board. And, the

Board provided him with the factual basis for its reasons for denying his request,

which Muhammad does not refute, but only incorrectly argues did not constitute

a history of parole violations. Nothing more was required.

      To the extent we have not specifically addressed any of Muhammad's

remaining contentions, we conclude they are without sufficient merit to warrant

discussion in a written decision. See R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-3589-18T2
                                       12